DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 12/31/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both a point burner and an open end portion (see [0034] and [0035]) and reference character “16” has been used to designate both a point burner and a holding device ([0024], [0033]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 20: there is no antecedent basis for “said releasing”.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Wada 8522575 in view of Frost 2016/0016841

Claim 1 and 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseler US 2014/0373574 in view of Kuwabara US 8820119.

1. A method of producing a glass vessel, comprising:

The preamble is clearly met by Moseler.

 holding a borosilicate glass tube with a first holding device;

See [0017] of Moseler which discloses that the tube is borosilicate glass and [0059] of Moseler which discloses holding (clamping) the glass tube with a first holding device (i.e. the chuck of parent machine 40). 

 holding an open end portion of the borosilicate glass tube with a second holding device such that the second holding device is spaced apart from the first holding device;

See [0059] of Moseler which discloses the chuck of the bottom machine 101 holding (grasping) the glass tube.  There is no mention that the holding devices are spaced apart: it would have been obvious to have the holding devices be spaced apart at all times because there is no indication that they should be in contact with each other and to prevent them from damaging each other during one or more of the movements of the holding devices.

 applying heat to the borosilicate glass tube by a burner at a location between the first holding device and the second holding device so as to soften the borosilicate glass tube and separate the open end portion from a remainder of the borosilicate glass tube;

See [0059] of Moseler which indicates that the two chucks are axially aligned before heating with a gas burner; and that the tube is severed to result in glass container 42 [0060].  One of ordinary skill would understand that the burner is a location between the holding devices.  In the alternative: it would have been obvious to have the burner be at a location between the two axially aligned chucks so as to minimize the number of movements of the tube, chucks and burner. 


 applying heat to the separated open end portion to form a bottom portion on the open end portion and thereby form the glass vessel; 



The heating and forming is disclosed at [0060] of Moseler.

and performing fire-blast treatment of an inner surface of the open end portion with a flame from a point burner during at least a part of at least one of (i) said applying heat to the borosilicate glass tube, (ii) said applying heat to the separated open end portion, and (iii) a period after applying heat to the separated open end portion and prior to said releasing the glass  vessel from the second holding device.  

Moseler discloses [0010] the same problem (sodium contamination) as Applicant discloses, but does not disclose the fire-blast treatment solution.  Kuwabara discloses reducing deteriorated regions by fire-blasting (col. 2, lines3-7).  These deteriorated regions are identified by Kuwabara as being the cause of the sodium/alkali contamination/elution and the deterioration is caused by the processing of the tube. Kuwabara uses a point burner (col. 4, lines 61-64).
It would have been obvious to perform the Kuwabara fire-blast treatment on the Moseler glass container to reduce/remove any deteriorated regions created during the severing of the vessel from the tube.
It would also be obvious to perform the fire-blast during period (iii) because Moseler indicates the deterioration occurs due to the high temperature during separating, thus one would be motivated to do the fire blast after the separating is complete.  
As to “prior to  said releasing”: there is no antecedent basis for “said releasing” and thus it is considered to be optional and thus does not serve to define over the prior art. Nevertheless it would have been obvious to perform the fire-blasting while it is still held by the clamp of the bottom machine because all of the other steps are performed while the glass is held by one of the chucks.  And because there is no requirement to transfer the glass container for the fireblasting and to avoid the costs associated with adding a transferring step.  
Further rationale.  Given that there are only periods when the fire blasting the container can occur (while the container is held by the second holding device (bottom machine chuck) or after it is held by the second holding device) one of ordinary skill would immediately envisage both/either periods could have been used with a reasonable expectation of obtaining the result taught by Kuwabara.

Claims 6 and 9 are clearly met.
Claim 7: Applicant admits at [0005] of the present application that injection of air is evacuation.  See figure 4b and the associated text of Moseler which has injection of gas. 
Claim 8: Moseler does not disclose releasing the vessel.  It would have been obvious to release the container from the chuck after the applying heat so that one can use the container for its intended purpose and so that the chuck can be reused to make another container.  The “so as to transport” and “is annealed” language is understood to be intended steps to be performed after the claimed method.  The claims do not recite that the method further comprises transporting and annealing or similar steps/acts. 

Claims 2-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseler US 2014/0373574 in view of Kuwabara US 8820119 as applied to claim 1 above, and further in view of Frost 20160016841 and Haselhorst 2012/0060558.

Moseler and Kuwabara does not teach the temperature being 650 C and 800 C.  Frost teaches at [0024] to preheat a glass container so as to avoid steep thermal gradients that cause thermal stresses that lead to breaking.  [0016] of Frost discloses that the glass transformation temperature depends upon glass composition and [0020] explains using a temperature in the range of 700-1000 C to ensure that boron is removed.  It would have been obvious to perform routine experimentation to determine the optimal temperature of the container for the fire blast process.  As indicated by claim 3 the claimed temperature is measured with a non-contact thermometer.  Haselhoset discloses [0064] the use of an optical pyrometer to measure temperature.  It would have been obvious to use an optical pyrometer to measure the temperature of the container.  Given that an optical pyrometer measures radiation one cannot expect to know whether the radiation detected is devoid of radiation from deeper than the surface.  If the middle of the container wall has a temperature of 800 C and the surface has a temperature of 400C, one could expect radiation from the 800 C glass to be transmitted through the surface to the pyrometer. 

Claims 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseler US 2014/0373574 in view of Kuwabara US 8820119 as applied to claim 1 above, and further in view of Goodings et al “Positive Ion Probe of Methane-Oxygen combustion”.
Kuwabara discloses the fireblasting is done with a methane-oxygen mixture (col. 4, lines 61-64).  Goodings discloses (e.g. Abstract) a methane-oxygen flame contains oxonium ions.  It would have been obvious to expect oxonium as inherently present in the Kuwabara flame. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Machlet is cited for showing details of a point burner.  Moriuchi and Inoue are cited for showing details of fire blast treatments.  Minakawa and Dichter are cited for showing chuck details for vial making. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741